Case 5:19-cv-00089-RWS-CMC Document 10 Filed 02/26/21 Page 1 of 2 PageID #: 26




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

  DONTA CARSON,                                      §
                                                     §
                                                     §    CIVIL ACTION NO. 5:19-CV-00089-RWS
                  Plaintiff,                         §
                                                     §
  v.                                                 §
                                                     §
  WARDEN MCCORMICK, ET AL.                           §
                                                     §
                  Defendants.                        §

                                                ORDER

          The Plaintiff Donta Carson, proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

 § 1983 complaining of alleged violations of his constitutional rights during his confinement in the

 Bowie County Correctional Center. This Court referred the case to the United States Magistrate

 Judge.

          The Magistrate Judge ordered Plaintiff to either pay the statutory filing fee or file an

 application for leave to proceed in forma pauperis, as required by 28 U.S.C. § 1915(b). By separate

 order, the Magistrate Judge directed Plaintiff to file an amended complaint setting out a short and

 plain statement of his claims. Plaintiff received copies of these orders on April 30, 2020, but to date

 has not complied, nor has he responded in any way.

          The Magistrate Judge entered a Report recommending the lawsuit be dismissed without

 prejudice for failure to prosecute or to obey an order of the Court. Docket No. 8. A copy of this

 Report was sent to Plaintiff at his last known address, return receipt requested, but no objections

 have been filed; accordingly, Plaintiff is barred from de novo review by the district judge of those

 findings, conclusions, and recommendations and, except upon grounds of plain error, from
Case 5:19-cv-00089-RWS-CMC Document 10 Filed 02/26/21 Page 2 of 2 PageID #: 27




 appellate review of the unobjected-to proposed factual findings and legal conclusions accepted and

 adopted by the district court. Duarte v. City of Lewisville, 858 F.3d 348, 352 (5th Cir. 2017).

        The Court has reviewed the record in this cause and the Report of the Magistrate Judge.

 Upon such review, the Court has determined the Report of the Magistrate Judge is correct. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is
      .
 “clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly

        ORDERED that the Report of the Magistrate Judge (Docket No. 8) is ADOPTED as the

 opinion of the District Court. It is further

        ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

 for failure to prosecute or to obey an order of the Court. It is further

        ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED.

         SIGNED this 26th day of February, 2021.



                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE




                                                Page 2 of 2
